DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The action is responsive to the Amendment filed on March 23, 2022.  Claims 1 and 17-19 were amended; and claim 16 was cancelled.  Thus, claims 1-15 and 17-20 are pending. 

Drawings
The replacement drawings filed on March 23, 2022 are accepted.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed over the prior art of record.
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claim 1, as well as claim 18, is, the prior art of record, since the cited references taken individually or in combination, fails to particularly disclose, in combination with the other claim elements, circuitry configured to cause a user interface to perform a first notification in a case that a value representing a remaining amount of an electric power source is equal to or greater than a first threshold value, cause the user interface to perform a second notification in a case that the value representing the remaining amount of the electric power source is less than the first threshold value and equal to or greater than a second threshold value that is less than the first threshold value, and cause the user interface to perform a third notification in a case that the value representing the remaining amount of the electric power source is less than the second threshold value, wherein the first threshold value is a variable value.  Therefore, claim 1, as well as claim 18, and dependent claims 2-15 and 20, are allowable over the prior art of record.
The primary reason for the allowance of claim 17, as well as claim 19, is that, in combination with the other claim elements, circuitry configured to cause a user interface to operate in a normal use mode in a case that a value representing a remaining amount of an electric power source is equal to or greater than a first threshold value, which is a variable value, and where notifications of the user interface in the normal use mode, the charge requesting mode and the abnormality notifying mode are different from each other.  Therefore, claim 17, as well as claim 19, is allowable over the prior art of record.
It is noted that the closest prior art, U.S. Patent Publication 2017/0258135 A1, to Yerkic-Husejnovic et al., discloses a personal charging case for charging an e-vaping device includes a body to establish a partial enclosure of the e-vaping device, an electrical charging circuit, and a spring element.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reason for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864